PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mizuta, Takeshi
Application No. 16/567,248
Filed: 11 Sep 2019
For: INFORMATION COMMUNICATION SYSTEM FOR ESTABLISHING PAIRING IN INFORMATION COMMUNICATION NETWORK
:
:
:
:	DECISION ON REQUEST
:                      FOR REFUND
:
:


This is a decision on the request for refund filed May 24, 2022.  The request is being considered under the provisions of 37 CFR 1.28(a). 

The request for refund is GRANTED.

Applicant requests a refund of $790.00, for fees erroneously paid at a large entity rate on May 23, 2022.  On September 11, 2019, applicant filed an assertion under 37 CFR 1.27(c), claiming small entity status.

In view of the provisions of 37 CFR 1.28(a) and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $790.00 will be refunded to petitioner’s credit card.  Also, see MPEP §509.03(IX).

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions